Citation Nr: 0124310	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to additional death pension benefits based upon a 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran upon whose service the benefits at issue are 
based had active military duty during World War II.  The 
appellant is his widow.  

This appeal arises out of a February 2000 decision by the 
aforementioned VA regional office (RO) that denied the 
benefits at issue.  The appellant expressed her disagreement 
with that decision in March 2000 and after a statement of the 
case was issued, perfected an appeal of these issues in May 
2000.  Supplemental statements of the case were issued in 
June, November and December 2000, and in May 2001.  
Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC, and in September 2001, an 
Appellant's Brief was prepared by the service organization 
representing the appellant.  The case was then transferred to 
the undersigned for her consideration.  


FINDINGS OF FACT

1.  The appellant is neither blind nor a patient in a nursing 
home.

2.  The appellant's disabilities do not render her unable to 
care for her daily personal needs without assistance from 
others or unable to protect herself from the hazards and 
dangers of daily living.

3.  The appellant is not substantially confined to her 
immediate premises.  





CONCLUSION OF LAW

The criteria for an award of additional death pension 
benefits based on a need for regular aid and attendance or 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1541, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.351(f), 3.352(a) (2001), 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351.  See also 38 U.S.C.A. §§ 1502, 1541.  The surviving 
spouse of a veteran will be considered in need of regular aid 
and attendance if she: 

(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) Is a patient in a nursing home because of mental or 
physical incapacity; or
(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  

38 C.F.R. § 3.352(a) provides that in determining the need 
for regular aid and attendance, consideration will be given 
to the inability of the claimant to dress or undress him or 
herself, or to keep him or herself clean; frequent need of 
adjustment of any prosthetic which by reason of the 
disability cannot be done without aid; inability of the 
claimant to feed him or herself; inability to attend to the 
wants of nature; or incapacity to protect him or herself from 
the hazards or dangers of his or her daily environment.  
Bedridden will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a) (2001); see, e.g., Turco v. Brown, 9 
Vet.App. 222 (1996).

If a surviving spouse does not qualify for increased pension 
based on a need for aid and attendance, increased pension may 
be paid if the surviving spouse is permanently housebound by 
reason of disability.  This requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(f).  

A review of the record in this case shows that, after the 
veteran's death in January 2000, the appellant was awarded 
death pension benefits, the entitlement to which is based, in 
part, on an individual's level of income.  At the same time, 
the RO determined that the appellant did not meet the 
criteria for death pension benefits paid at an increased rate 
due to either the need for aid and attendance or because she 
was housebound.  The appellant appealed the decision to deny 
payment at this increased rate.  In support of her claim, the 
appellant has submitted five separate examination reports 
that address the need for aid and attendance and housebound 
status, a medical office note dated in August 2000, and a 
statement from a private physician dated in January 2001. 

The medical office note does not meaningfully address the 
issue on appeal because it provides little specific 
information with which to judge the level of the appellant's 
impairment.  It does show that she has chronic pain, but at 
the same time it reflects that the appellant can walk a block 
before her legs begin to ache.  The appellant also apparently 
has some limitation of motion of her lumbar spine, and it was 
recommended that she avoid prolonged sitting and repetitive 
bending and lifting.  Nevertheless, her motor strength was 
characterized as normal in both lower extremities.  

The January 2001 statement from the appellant's private 
physician, who also prepared three of the five examination 
reports discussed below, simply indicated that, due to her 
severe low back problems, the appellant "would benefit from 
an aide to assist with household chores."  Phrased in such a 
general way, such that the sentiment expressed would be true 
in any case, these remarks do not provide a basis upon which 
to conclude one way or the other, whether the appellant 
requires the regular aid and attendance of another person.  

The five examination reports submitted in connection with her 
appeal, are dated in January 2000, May 2000, October 2000, 
November 2000, and January 2001, and since each report was 
prepared on identical forms, the task of describing their 
contents has been simplified.  Each report reflects, without 
qualification, that the appellant is capable of caring for 
the needs of nature, feeding herself, dressing herself, and 
that she can get out of bed.  With respect to the question of 
whether the appellant can bathe herself, each report showed 
that she was considered capable of performing that task, 
although the initial January 2000 report included the comment 
that the appellant would require help in getting in and out 
of a shower.  

Regarding the question of whether the appellant was capable 
of driving, no answer was provided in the November 2000 
report, but in each of the others, it was indicated that she 
could.  This affirmative response was qualified, however.  In 
January and May 2000, it was noted that the appellant could 
not drive at night or out of town.  In January 2001, it was 
noted that the appellant's driving was limited to doctor's 
visits.  

With respect to how far the appellant could walk, a response 
was not provided in the November 2000 report, but in January 
and May 2000 it was indicated that she could walk "short 
distances."  In October 2000, it was noted that she could 
walk 2 blocks, and in January 2001, it was recorded that she 
could walk 50 yards.  Regarding whether the appellant was 
under the care of a nurse or attendant, that question was not 
answered in the January 2000 and January 2001 examination 
reports.  In the remaining three reports, however, the 
response to that question was in the negative.  As to the 
appellant's residence, the reports which show a response to 
that question (4 of the 5 including the most recent) 
uniformly reflect that the appellant is not in an 
institution. 

The diagnoses which were listed as accounting for the 
appellant's impairments were not uniformly set forth on each 
of the examination reports.  Collectively, however, they 
consisted of chronic obstructive pulmonary disease, 
degenerative joint disease, lower back syndrome, Kawasaki 
syndrome, hypertension, hyperlipidemia, depression, ischemia, 
coronary artery disease, status post coronary artery bypass 
graft, and congestive heart failure.  There was no indication 
that the appellant was blind.   

It is clear that the appellant is not blind or a patient in a 
nursing home.  Indeed, she still can drive, and it has been 
noted that she was not in an institution.  It is equally 
clear that the appellant is able to dress herself, feed 
herself and attend to the wants of nature.  Likewise, 
although the appellant would apparently need assistance 
entering and exiting a shower, she is otherwise capable of 
bathing herself and keeping herself clean.  Further, as the 
record shows that the appellant can apparently walk at least 
50 yards and has no cognitive impairment, it may be 
reasonably concluded that she is capable of protecting 
herself from the hazards of her daily environment.  Under the 
foregoing circumstances, the Board finds that the appellant 
has not shown that she meets the criteria contemplated for an 
award of aid and attendance benefits and, accordingly, her 
appeal in that regard must be denied.   

As to the appellant's eligibility for death pension benefits 
paid at the housebound rate, it has already been mentioned 
that the appellant can walk at least 50 yards, and that she 
is considered capable of driving at least the distance 
required to attend her medical appointments.  These facts are 
inconsistent with the appellant being confined to her 
dwelling or immediate premises, and, under the circumstances 
of this case, the Board concludes that the criteria for an 
award of special monthly death pension based on housebound 
status are not met.


Veterans Claims Assistance Act of 2000

The Board has also considered whether the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), have been met 
in this case.  This Act, signed into law by the president in 
November 2000, is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, with implementing regulations 
now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

In this regard, the Board observes that in the May 2001 
supplemental statement of the case and its enclosure letter, 
both the appellant and her representative were advised of the 
contents of the VCAA, and given an opportunity to identify 
any additional evidence for consideration in this claim.  
Clearly, therefore, the appellant is aware of this new 
legislation, and since no response identifying additional 
evidence was received, it may be concluded that there is no 
such additional evidence for consideration. 

Further, the original statement of the case and supplemental 
statements of the case advised the appellant of the law and 
regulations pertaining to establishing the additional pension 
benefits at issue, and they set forth the evidence considered 
in connection with the decision on appeal.  In this way the 
appellant has been made aware of the evidence needed to 
substantiate her claims.  Moreover, the appellant herself has 
submitted the multiple examination reports addressing the 
eligibility criteria for the benefits she seeks, so it is 
clear she understands the evidence necessary to substantiate 
her claims.  As already mentioned, she also has not 
identified any other place from which additional relevant 
records could be obtained.  Under these circumstances, the 
Board concludes that VA has satisfied its obligations arising 
from the requirements of the VCAA, and no further action in 
this regard is necessary.  

ORDER

Entitlement to additional death pension benefits based upon a 
need for regular aid and attendance or being housebound, is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

